NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
WILLIAM D. KEYSER,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, -
Respondent-Appellee.
2012-7063 `
Appeal from the United Sta1;es C0urt of Appea1s for
Veterans Claims in case n0. 11-2207, Chief Judge Bruce
E. Kas01d.
JESUS C. GARCIA AND ERMINIA MOLINA,
Claimants-Appellants,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Responclent-Appellee.
2012-7064

KEYSER V. DVA 2
Appeal from the United States Court of Appeals for
Veterans Claims in case no 11-1924, Judge William A.
Moo1'man.
VVILLIAM L. EVANS, DOROTHY EVANS, AND
CAROLYN S. STUMP,
C'laimants-Appellan,ts,
V. t
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, THOMAS J. MURPHY, NICHOLAS
MILLER, R. DEAN SLICER, AND ENA LIMA,
Respon.dents-Appellees.
2012-7065 .
Appeal from the United States Court of AppealS for
Veterans Clai1ns in case no. 11-1605, Judge l\/la1'y J.
Schoelen.
ON MOTION
ORDER
Wil]iam D. Keyser moves without opposition to con-
solidate this appeal with appeal nos. 2012-7064, and
2012-7065.
Upon consideration thereof
IT ls 0RDERED THA'1‘:

3 KEYSER V. DVA
(1) The motion is granted to the extent that the
parties may file consolidated briefs and a single joint
appendix The cases will not be consolidated and will be
assigned to the same merits panel.
(2) The consolidated opening brief is due within
30 days from the date of filing of this order.
FOR THE COURT
 1 1  /s/ Jan Horbal__\;
Date J an Horbaly `
Clerk
FILED
. ~ u.s.c0um' oFAPPEALsF0n
cc. Katr1na J. Eagle, Esq. .l.HE FEDERN_ emmo-
Tara K. Hogan, Esq. APR 1 1 2012
JAN HORBALY
CLEBK
s19